Per Curiam.

The Afil paffed the 24th of January 1797, entitled, “ An Afil concerning the Supreme Court,” enacts, “ That all writs and pro- “ cefs to be iffued from and after the expiration of “ O¿Sober Term in the prefent year, and returnable V in the Supreme Court, fhall be made returnable before our fujiices of our Supreme Court of' judicature,” &c. and prooefs made returnable in any *86other form mufc be confidered as returnable out of-Court and void.
Let the attachment be difcharged with coils,